Case 2:17-cv-00033-JPH-MJD Document 132 Filed 08/19/21 Page 1 of 30 PageID #: 566




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               TERRE HAUTE DIVISION

  EUGENE RAY BABCOCK,                               )
                                                    )
                              Plaintiff,            )
                                                    )
                         v.                         )    No. 2:17-cv-00033-JPH-MJD
                                                    )
  UNITED STATES OF AMERICA,                         )
                                                    )
                              Defendant.            )


      POST-TRIAL FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER

         Ray Babcock has sued the United States for negligence in violation of the

  Federal Tort Claims Act ("FTCA"). Mr. Babcock alleges that, while in federal

  custody with the United States Bureau of Prisons ("BOP") a few months after a

  hip replacement surgery, he fell twice in the shower and did not receive

  adequate medical care, causing him unnecessary pain and to need a

  subsequent hip revision surgery.

         On May 6–7, 2021, the Court held a bench trial on these claims. 1 For

  the reasons explained in the following findings of fact and conclusions of law,

  Mr. Babcock has not shown that the BOP was negligent, so his claim for relief

  under the FTCA is denied.




  1 The Court appointed Kathleen Matsoukas and Allison Scarlott to represent Mr. Babcock
  through trial and entry of final judgment. See dkt. 65; dkt. 82. They provided Mr. Babcock
  with excellent representation. The Court expresses its gratitude to Ms. Matsoukas and Ms.
  Scarlott for accepting the appointment and for their service to the Court.

                                                1
Case 2:17-cv-00033-JPH-MJD Document 132 Filed 08/19/21 Page 2 of 30 PageID #: 567




                                         I.
                                     Background

        In 2005, Ray Babcock was injured while operating a forklift on the job,

  requiring neck surgery, a right-hip replacement, and ankle surgery. He

  received workers compensation and disability benefits after this accident. On

  March 9, 2016, Mr. Babcock, who was then in his late fifties, had surgery to

  replace his arthritic left hip. See dkt. 125 at 1 (Stipulation ¶ 1); Ex. 2 at 191–

  92.

        After being sentenced to 28 months' imprisonment in the BOP, see Ex. 6

  at 4–5, Mr. Babcock reported to the Terre Haute Federal Correctional

  Institution ("FCI Terre Haute") on June 16, 2016; was transferred to a

  residential reentry center on December 14, 2017; and was released from BOP

  custody on June 6, 2018. See dkt. 125 at 1 (Stipulation ¶¶ 4–6); Ex. 6 at 44,

  122; Ex. 1J at 38; Ex. 4 at 21. Around June 28, 2018, Mr. Babcock had

  revision surgery on his left-hip replacement because it had loosened. See dkt.

  125 at 1–2 (Stipulation ¶ 7).

        In this case, Mr. Babcock alleges that he was injured as a result of the

  BOP's negligence. Dkt. 1. Mr. Babcock alleges that during the first few

  months of his incarceration at FCI Terre Haute, he slipped and fell in the

  shower on two occasions––July 4, 2016 and again on August 16, 2016. He

  also alleges that the treatment and medical care he was given by the BOP while

  incarcerated at FCI Terre Haute was inadequate.

        At the bench trial, 12 witnesses testified: Mr. Babcock; six of his medical

  providers (Dr. Elizabeth Trueblood, Dr. Sami Jaafar, Physician Assistant ("PA")
                                           2
Case 2:17-cv-00033-JPH-MJD Document 132 Filed 08/19/21 Page 3 of 30 PageID #: 568




  Genevieve Daugherty, 2 PA Heather Mata, Physical Therapist ("PT") Ashley

  Matchett, and Registered Nurse ("RN") Matthew Worthington); an expert

  medical witness (Dr. Kevin Goebke); and four BOP officers and administrators

  (William Cope, Stephen Snyder, Michael Miller, and Jeff Lamping). The parties

  stipulated to the admissibility of the following exhibits that were referenced

  during the trial: BOP medical records (Ex. 1A–K, 21–22); outside medical

  records (Ex. 2–4); Mr. Babcock's complaints (Ex. 5, 17–18); BOP administrative

  records (Ex. 6–7, 13–16); BOP policies (Ex. 8–9); photos and diagrams of BOP

  facilities (Ex. 10–12); Dr. Goebke's CV and expert report (Ex. 19–20); and

  summary exhibits (Ex. 23–25).

                                             II.
                                           Analysis

         A. Applicable law

         Under the FTCA, a plaintiff may bring a civil action against the United

  States for damages arising from an injury "caused by the negligent or wrongful

  act or omission of any employee of the Government while acting within the

  scope of his office or employment, under circumstances where the United

  States, if a private person, would be liable to the claimant in accordance with

  the law of the place where the act or omission occurred." 28 U.S.C.

  § 1346(b)(1). In other words, "the United States waives sovereign immunity

  under circumstances where local law would make a private person liable in



  2 PA Daugherty testified that a Physician Assistant is a mid-level provider that, like a
  physician, can diagnose and treat patients and order and interpret lab results. Her last name
  is now "Muscatell"; the Court uses her former name because it appears in the medical records.

                                                3
Case 2:17-cv-00033-JPH-MJD Document 132 Filed 08/19/21 Page 4 of 30 PageID #: 569




  tort." United States v. Olson, 546 U.S. 43, 44 (2005) (emphasis omitted). This

  provision allows "federal inmates [to] bring suit for injuries they sustain in

  custody as a consequence of the negligence of prison officials." Buechel v.

  United States, 746 F.3d 753, 758 (7th Cir. 2014).

        Because liability under the FTCA hinges on "the law of the place where

  the act or omission occurred," 28 U.S.C. § 1346(b)(1), Indiana law governs

  liability, see Molzof v. United States, 502 U.S. 301, 305 (1992) ("[T]he extent of

  the United States' liability under the FTCA is generally determined by reference

  to state law."). Under Indiana law, a "plaintiff seeking damages for negligence

  must establish a duty owed to the plaintiff by the defendant, a breach of the

  duty, and an injury proximately caused by the breach of duty." Pfenning v.

  Lineman, 947 N.E.2d 392, 398 (Ind. 2011) (numbering omitted).

        B. Mr. Babcock's claims

        Mr. Babcock argues that five "critical failures" amounted to negligence.

  First, that the BOP did not provide him with "basic accommodations" on his

  arrival to FCI Terre Haute. Second, that the BOP did not maintain safe shower

  conditions in his unit, which led to his July 4, 2016 fall. Third, that the BOP

  did not provide him with "reasonable and sufficient medical care" after this

  July 4 fall. Fourth, that the BOP did not provide him with appropriate medical

  care after his August 16, 2016 fall. And fifth, that the BOP did not provide

  appropriate medical care after a June 29, 2017, diagnosis of hip-replacement

  loosening.




                                           4
Case 2:17-cv-00033-JPH-MJD Document 132 Filed 08/19/21 Page 5 of 30 PageID #: 570




              1. Accommodations on arrival

        Mr. Babcock contends that the BOP knew that he had hip replacement

  surgery approximately three months before he arrived at FCI Terre Haute, yet it

  failed to provide him with necessary accommodations, including a cane,

  crutches, a bottom bunk, and a first-floor cell. See dkt. 124 at 2. The United

  States responds that the BOP did not breach its duty of care. See dkt. 122 at

  11.

                     a. Findings of fact

        It's uncontested that, when he arrived at FCI Terre Haute on June 16,

  2016, Mr. Babcock was placed in a general population cell on the second floor

  in a top bunk and that he did not have walking-assistive devices like a walker,

  cane, or crutches with him in the facility. The parties contest, however,

  whether the BOP had sufficient notice of the severity of Mr. Babcock's mobility

  limitations when he entered BOP custody.

        Mr. Babcock's "Intake Screening Form" asked whether there is "any

  reason that [he] should not be placed in general population"—he checked "No."

  Ex. 6 at 105. The form also asked if he "wish[ed] to self-identify . . . any

  disability, and/or self-perception of vulnerability," and he again checked "No."

  Id. At a health-screen appointment with a registered nurse on his intake day,

  the nurse did not record any "[c]urrent medical conditions" or treatments, and

  Mr. Babcock "[d]enied" any "[c]urrent painful condition" and the use of any

  "[p]rosthetic devices/equipment." Ex. 1A at 4–6.




                                           5
Case 2:17-cv-00033-JPH-MJD Document 132 Filed 08/19/21 Page 6 of 30 PageID #: 571




        Mr. Babcock also testified that while he had "slight pain" when he

  entered BOP custody, he was "actually doing well," "wasn't limping" when

  walking laps around the track, and "was progressing." Indeed, the discharge

  instructions from his hip surgery from March—several months before he

  entered FCI Terre Haute—stated that he could "resume normal activity" and

  could shower five days after his surgery. Ex. 5 at 7.

        And although Mr. Babcock had several active prescriptions when he

  entered BOP custody, none were pain medications prescribed by the doctor

  who performed his left hip replacement. See Ex. 5 at 3; Ex. 1A at 1–2 (listing

  Dr. Stirton as the prescriber for Tramadol, which was not on Mr. Babcock's

  active prescription list on June 8, 2016). Mr. Babcock's general practitioner,

  Dr. Kevin Boyd, prescribed Mr. Babcock hydrocodone-acetaminophen, Xanax,

  carisoprodol; and a neurologist, Dr. Karna Sherwood, prescribed him

  gabapentin. See Ex. 5 at 3; Ex. 1A at 1–2. Dr. Trueblood, one of Mr. Babcock's

  treating physicians at FCI Terre Haute, testified that each of these medications

  was an "addictive" controlled substance, which concerned her that Mr.

  Babcock was "abusing drugs." Dr. Trueblood also testified that the BOP never

  prescribes active medications without verifying them with a treatment provider.

        And while Mr. Babcock testified that he brought a cane with him on

  arrival, the only recorded item of personal property in his possession on arrival

  was a pair of eyeglasses. See Ex. 6 at 99 ("Inmate Personal Property Record"

  signed by Mr. Babcock on June 16, 2016). In resolving the conflict between

  Mr. Babcock's testimony that he brought a cane with him to FCI Terre Haute


                                          6
Case 2:17-cv-00033-JPH-MJD Document 132 Filed 08/19/21 Page 7 of 30 PageID #: 572




  and the prison's records, the Court credits the latter. First, Mr. Babcock

  testified inconsistently regarding other items in his possession, such as

  eyeglasses, at FCI Terre Haute. Mr. Babcock testified that he did not receive

  glasses until a year after his arrival, but BOP records show that he received a

  new pair of glasses three months after his arrival, see Ex. 1C at 45. Moreover,

  as discussed below, there are numerous other inconsistencies in Mr. Babcock's

  testimony that have the cumulative effect of discrediting his version of events.

  The Court does not credit Mr. Babcock's claim that prison officials confiscated

  a cane from him when he arrived at FCI Terre Haute and instead finds it more

  likely that Mr. Babcock did not have a cane with him upon arrival.

        On June 17, 2016, Mr. Babcock had his first appointment with PA

  Daugherty. See Ex. 1A at 26–27. PA Daugherty testified that Mr. Babcock had

  a normal gait and did not report that he was disabled, unable to be housed in

  general population, or had any issues with his mobility. See id.

        On June 20, Mr. Babcock had an intake physical and reported that he

  had "pain all over––multiple joints, neuropathy," id. at 15, but he did not

  specifically report any difficulty walking. Instead, PA Daugherty found that Mr.

  Babcock had a full range of motion in his spine and legs. See id. at 20–22.

  She still ordered an x-ray of his left hip because of his history of "hip

  replacement," id. at 24, and he had this x-ray on June 22, 2016. At trial, Mr.

  Babcock conceded that the results of this x-ray were "normal." See Ex. 1B at

  21.




                                           7
Case 2:17-cv-00033-JPH-MJD Document 132 Filed 08/19/21 Page 8 of 30 PageID #: 573




        And nothing in the record shows that Mr. Babcock requested an assistive

  device before the BOP gave him crutches on August 18, 2016. See id. at 22–

  23. Mr. Babcock's first documented request for a lower bunk in a first-floor

  cell is from September 9, 2016. Ex. 1C at 19–20. Although Mr. Babcock

  testified that he was not moved to a lower bunk until the "very end of [his]

  sentence," BOP records show that his "Medical Duty Status" was changed to

  reflect a lower bunk in a first-floor cell on September 13, 2016. See id.; Ex. 1K

  at 20; see Ex. 1F at 10; Ex. 1I at 28.

                     b. Conclusions of law

        "[T]he duty of care owed by the Bureau of Prisons to federal prisoners is

  fixed by 18 U.S.C. § 4042," United States v. Muniz, 374 U.S. 150, 164–65

  (1963), which requires the BOP to "provide suitable quarters and . . . for the

  safekeeping, care, and subsistence" for inmates, 18 U.S.C. § 4042(a)(2).

  However, there is "no hint that Indiana law would differ" from the federal

  statute in this context. See Parrott v. United States, 536 F.3d 629, 637 (7th

  Cir. 2008).

        The "critical factor" in assessing whether a custodian breached its duty of

  care is how much notice it had of a risk to an inmate; other "relevant" factors

  include "[t]he condition of the inmate, the circumstances of the jail, and the

  extent of routine precautions." Sauders v. Cnty. of Steuben, 693 N.E.2d 16, 19

  (Ind. 1998); see Parrott, 536 F.3d at 637 ("Applicable state tort law (here, the

  law of Indiana) governs whether the duty was breached and whether the breach

  was the proximate cause of the plaintiff's injuries."). Notice of a risk to the

                                           8
Case 2:17-cv-00033-JPH-MJD Document 132 Filed 08/19/21 Page 9 of 30 PageID #: 574




  inmate is "critical" because a "defendant is not required to take any action until

  he knows or has reason to know that the plaintiff is endangered, or is ill or

  injured." Restatement (Second) of Torts § 314A cmt. f.

        Based on the above findings of fact, Mr. Babcock has not shown that the

  BOP had notice of any risk to Mr. Babcock or that he had a need for special

  accommodations when he entered its custody. See Sauders, 693 N.E.2d at 19.

  As a result, the BOP acted reasonably at intake and thus did not breach the

  duty of care owed to Mr. Babcock.

        To the extent that Mr. Babcock also alleges that the BOP did not

  accommodate his mobility limitations after the BOP had notice of his requests

  on September 9, 2016, Mr. Babcock has not shown a breach of the BOP's duty

  to provide him with reasonable care. See 18 U.S.C. § 4042(a)(2). After it had

  notice of his mobility limitations, the BOP acted reasonably by providing him

  with crutches by August 18, 2016, Ex. 1B at 21, medical shoes on September

  8, 2016, Ex. 1C at 14, and a lower bunk in a first-floor cell on September 13,

  2016, Ex. 1C at 19–20; Ex. 1K at 20; see Ex. 1F at 10; Ex. 1I at 28. Therefore,

  Mr. Babcock has not shown that the United States breached its duty of care

  with respect to his accommodations on arrival.

              2. Shower conditions for the alleged July 4, 2016 fall

        Mr. Babcock argues that the BOP did not maintain safe shower

  conditions in his cell block, which caused him to slip and fall on July 4, 2016.

  Mr. Babcock claims that the shower floor had several inches of standing water

  because the drain didn't work properly, that it was slippery because it had a lot


                                          9
Case 2:17-cv-00033-JPH-MJD Document 132 Filed 08/19/21 Page 10 of 30 PageID #: 575




  of soap buildup, that it lacked no-slip floor mats, that there was nothing to

  hold onto or a shower chair, and that he had to step over a tall "lip" to enter the

  shower. Mr. Babcock contends that, but for the poor conditions the shower

  where he allegedly fell, at least some of his hip pain and eventual need for a hip

  replacement would not have occurred.

         The United States responds that Mr. Babcock has not shown that he fell

  on July 4. See dkt. 122 at 9. The United States points to the lack of

  documentation and corroborating witnesses, and Mr. Babcock's inconsistent

  testimony. See id.

                       a. Findings of fact

        Mr. Babcock has offered conflicting accounts of the July 4 fall. He

  testified that, after showering and getting his boxers on, he fell on the concrete

  lipping on the edge of the shower after his left leg got caught in his pant leg.

  Ex. 1B at 22 (emphasis added). However, in his Notice of Tort Claim filed on

  July 20, 2016, he stated that he fell while "entering" the shower. Ex. 5 at 1.

  And in his verified complaint in this case, Mr. Babcock stated that he fell "upon

  entry into the shower," "striking his head and neck on a metal protrusion in

  the shower," dkt. 1 at 3 ¶¶ 9, 11, which, at trial, he said was a

  "misconception." Moreover, on August 8, 2016, PA Daugherty recorded that

  Mr. Babcock told her he "fell off [his] bunk about 1 month ago," not that he fell

  in the shower. See Ex. 1B at 3–5. And during his work-up for hip replacement

  surgery two years later––when he had a strong incentive to be truthful––Mr.

  Babcock "denie[d] any inciting trauma" for his left hip problems. Ex. 4 at 8.

                                             10
Case 2:17-cv-00033-JPH-MJD Document 132 Filed 08/19/21 Page 11 of 30 PageID #: 576




        Mr. Babcock also testified that he told Officer Cope, who was on duty on

  the day of his fall, about "splotch[ed] blood" from the incident while holding a

  towel to his head, to which Officer Cope allegedly responded that he had

  already spoken to the medical department, which could not see him on July 4

  because it was a holiday. Yet Dr. Trueblood testified that a nurse is available

  24/7, even on holidays. And Officer Cope testified that his office was only

  about 10 feet from the shower, but he did not see or hear anything about a fall,

  observe visible injuries on Mr. Babcock, or see Mr. Babcock bleeding on that

  day. Officer Cope described the prison's incident log for July 4, 2016, which

  contained over 20 incident entries but none for a fall. See Ex. 13 at 11–12; Ex.

  16 at 1–4; cf. Ex. 14 (August 16, 2016 log noting Mr. Babcock's other reported

  fall). Officer Cope testified that he records anything significant that happens in

  his unit in that log, including visible head injuries and bleeding. He cited an

  example from July 1, 2016, where he recorded in the log that a different inmate

  had complained that he was "urinating blood." See Ex. 13 at 13.

         And although Mr. Babcock testified that there is usually a line of 2–10

  people waiting for the shower and that he complained about the shower to

  "anybody that would listen," Mr. Babcock has designated no evidence showing

  that others witnessed or heard about any difficulties he had with the shower or

  that he suffered from a fall in July 2016. Indeed, Officer Miller, who also had

  an office close to the shower, testified that he did not recall Mr. Babcock falling

  in the shower or having problems entering, exiting, or using the shower.

  Moreover, while Mr. Babcock testified that, in the afternoon of July 5, he


                                          11
Case 2:17-cv-00033-JPH-MJD Document 132 Filed 08/19/21 Page 12 of 30 PageID #: 577




  walked "all the way [to] the opposite side of the prison, about a block" to make

  commissary purchases, no witness testified that they saw Mr. Babcock with

  visible injuries or having difficulty walking at this time. See Ex. 12 (Map of

  Facility).

         Officer Miller also testified about an informal grievance form that he filled

  out with Mr. Babcock the day after the alleged fall––July 5, 2016––that

  contained nothing about a fall or injuries from a fall; it reported only Mr.

  Babcock's complaint that his medications had been discontinued. See Ex. 17

  at 1 (Mr. Babcock "states that his meds were discontinued for no reason" and

  that he requested "to have his meds that are prescribed.").

         At trial, Mr. Babcock testified that this was "an accurate reflection" of his

  July 5 complaint and that his need for a "stronger pain medicine" was "really

  heavy on [his] mind" because he was hurting after the fall. Mr. Babcock

  conceded that he did not "put anything on there about the fall," claiming that

  he had already complained by other means. Officer Miller, who completed the

  grievance form for Mr. Babcock, also testified that Mr. Babcock did not

  complain about a fall during their interaction and that he did not recall seeing

  any visible injuries or bleeding. Officer Miller also testified that had Mr.

  Babcock reported a fall, injuries, or bleeding to him, he would have

  documented it and there likely would have been an investigation into the

  source of his injuries. The evidence does not support Mr. Babcock's claim that

  he reported an injury from a fall in July 2016 to prison officials, or that prison




                                           12
Case 2:17-cv-00033-JPH-MJD Document 132 Filed 08/19/21 Page 13 of 30 PageID #: 578




  officials were otherwise notified that Mr. Babcock had been injured in a fall

  around that time.

        Mr. Babcock also had numerous interactions with administrative and

  medical personnel within a short time after the alleged July fall, and he did not

  mention a fall in any of those interactions. From July 4 through July 13,

  2016, Mr. Babcock emailed FCI Terre Haute's Health Services Department, Ex.

  1A at 35–36, and saw a dentist and a psychologist, see id. at 39, 43, without

  mentioning a fall. For example, at an appointment with a psychologist on July

  11, Mr. Babcock noted that "he ha[d] not been sleeping well and continue[d] to

  experience chronic pain," but the report did not mention a fall or any recent

  aggravation of his injury. Id. at 43. It was not until July 13, over a week after

  the alleged incident, that Mr. Babcock emailed Health Services stating that he

  was in "extreme pain cause of hip replacement an[d] the fall in shower [he] had

  on July 4." Id. at 44.

        On July 19, Mr. Babcock was seen by Dr. Trueblood, whom Mr. Babcock

  testified was "kind and caring," for a "Chronic Care Clinic encounter," see Ex.

  1A at 47, but Mr. Babcock's descriptions of the encounter do not match the

  medical records. After an exam of his skin, head, neck, and shoulder, Dr.

  Trueblood recorded a large abdominal hernia but no other swelling or

  deformities. Id. at 48–49. Dr. Trueblood's notes recorded that Mr. Babcock's

  head was "atraumatic," see id., and she testified that she did not observe a

  head injury on Mr. Babcock at this appointment.




                                         13
Case 2:17-cv-00033-JPH-MJD Document 132 Filed 08/19/21 Page 14 of 30 PageID #: 579




        Mr. Babcock, in contrast, testified that Dr. Trueblood "felt the knot on

  [his head]" that still had "a little bit of the scabbing" from the fall and told him

  that it was "quite a knot." In his Notice of Tort Claim filed on July 20, 2016,

  Mr. Babcock stated that Dr. Trueblood's July 19 examination "verified the

  contusion and abrasion to [his] head, noted the development of scarring and

  unsightly disfigurement," "noted localized pain and swelling in [his] []neck and

  upper back area, and attributed" all of this "to the injuries suffered at the time

  of the slip and fall accident." Ex. 5 at 2. Given the inconsistencies in Mr.

  Babcock's other testimony, the Court credits Dr. Trueblood's account and her

  contemporaneous records on this point over Mr. Babcock's testimony.

                      b. Conclusions of law

        Under Indiana law, negligence demands a "causal connection between

  the negligence and the hurt." Peters v. Forster, 804 N.E.2d 736, 739 (Ind.

  2004) (citation omitted). "This element requires, at a minimum, causation in

  fact—that is, that the harm would not have occurred 'but for' the defendants'

  conduct." Taylor v. Cmty. Hosps. of Indiana, Inc., 949 N.E.2d 361, 364 (Ind. Ct.

  App. 2011) (citation omitted); see City of Gary ex rel. King v. Smith & Wesson

  Corp., 801 N.E.2d 1222, 1243–44 (Ind. 2003) (noting that causation has "two

  aspects": (1) "causation in fact" and (2) "scope of liability").

        The evidence does not show that Mr. Babcock slipped and fell in the

  shower on July 4, 2016 or that any fall around that time at FCI Terre Haute

  caused his hip problems, so Mr. Babcock has failed to show causation.




                                            14
Case 2:17-cv-00033-JPH-MJD Document 132 Filed 08/19/21 Page 15 of 30 PageID #: 580




                 3. Medical care after the alleged July 4, 2016 fall

         Mr. Babcock contends that he did not receive reasonable and sufficient

  medical care for 15 days after he slipped and fell in the shower on July 4,

  2016, despite having told correctional officers about his need for care, sending

  several emails requesting care, and visiting sick call numerous times. The

  United States responds that the BOP did not breach its duty to provide

  reasonable care. See dkt. 122 at 11.

                        a. Findings of fact

         The evidence does not show that Mr. Babcock fell in the shower in July

  2016 or that he informed BOP employees of the alleged fall before July 13,

  2016. See Ex. 1A at 44. Mr. Babcock testified that, on the morning of July 5,

  he went to "sick call" 3 at 6:00 a.m. and filled out a slip of paper about the

  incident to which the medical team told him that he would be "put on a call

  out." 4 Although BOP records include numerous sick call encounters with Mr.

  Babcock, see, e.g., Ex. 1A at 45 (July 15, 2016), 59 (July 25, 2016); Ex. 1B at

  15 (Aug. 15, 2016); Ex. 1C at 19 (Sept. 9, 2016), 24 (Sept. 13, 2016); Ex. 1F at

  19 (Dec. 16, 2016); Ex. 1G at 32 (Mar. 6, 2017), there is no record of a sick call

  encounter on July 5. And RN Worthington testified that every sick call is




  3 Dr. Trueblood testified that FCI Terre Haute offers "sick call" triage encounters that resemble

  walk-in appointments with urgent-care centers four days per week. At these encounters,
  inmates can report any acute health problems or concerns about chronic ongoing problems.
  For more urgent problems and medical emergencies, inmates can be seen right away. But for
  other problems, inmates are scheduled for "call out" appointments in the future.

  4PA Daugherty testified that a "call out" is like a pre-scheduled appointment with a medical
  professional.

                                                 15
Case 2:17-cv-00033-JPH-MJD Document 132 Filed 08/19/21 Page 16 of 30 PageID #: 581




  logged in the BOP's medical records. The Court therefore draws the reasonable

  inference that Mr. Babcock did not go to sick call on July 5.

        Mr. Babcock notified Health Services about a fall on July 13, 2016, and

  was examined by Dr. Trueblood on July 19. See Ex. 1A at 57. After her

  examination, Dr. Trueblood ordered an x-ray of Mr. Babcock's spine, a physical

  therapy consult, and prescribed him several medications, including a

  prescription-dose of Naproxen, an anti-inflammatory pain medication. See id.

  at 50, 57, 62–64. Dr. Trueblood advised Mr. Babcock that, because of his

  history of substance abuse, she would not prescribe him narcotics because she

  did not want him to "substitut[e] one addiction for another." At trial, Mr.

  Babcock testified that he has suffered from a "lifetime battle" with addiction

  and that his drug use contributed to his federal arrest, so her concerns were

  not without merit.

        A few days later––on July 25, 2016––a radiologist concluded that there

  was "[n]o radiographic evidence for fracture or malalignment." Ex. 1A at 62–

  63. On August 8, PA Daugherty examined Mr. Babcock and prescribed him

  Elavil for his "unspecified" pain and requested an offsite pain management

  appointment for steroid injections, a neurosurgery evaluation of his neck,

  physical therapy for his hips, medical shoes, and neck pain. Ex. 1B at 4–7. PA

  Daugherty testified that he had a "normal" gait and that there were "no

  abnormal findings" at this exam.

        On August 11, Mr. Babcock had an appointment with a physical

  therapist, PT Matchett. Ex. 1B at 10. At this appointment, Mr. Babcock


                                         16
Case 2:17-cv-00033-JPH-MJD Document 132 Filed 08/19/21 Page 17 of 30 PageID #: 582




  complained about his "thin mattress," that his "meds [were] taken away," and

  about the alleged July 4 fall in the shower. Id. PT Matchett noted that Mr.

  Babcock's gait showed "poor hip control in stance" and a "mildly limited" range

  of motion in his hip. Id. PT Matchett recorded that, if Mr. Babcock focused

  "more on his physical health, he can start to move better and feel better." Id.

                    b. Conclusions of law

        Based on this record, Mr. Babcock has not shown that the BOP breached

  its duty of providing reasonable medical care between July 4 and August 16,

  2016. Dr. Goebke, the United States' expert witness who serves as the Interim

  Chief Medical Officer and Chair of the Family Medicine Department at Indiana

  University Health, testified that, based on his review of the medical records,

  Mr. Babcock received "excellent care" and "all of the resources [he] would

  expect" for a patient even outside the prison context. See Brock v. Wilson, 727

  F. App'x 857, 860 (7th Cir. 2018) ("Indiana typically requires expert medical

  testimony to determine whether a physician's conduct fell below the applicable

  standard of care.") (citation omitted). And Mr. Babcock has not rebutted this

  expert testimony. See id. Even if the fall occurred, the BOP did not ignore any

  of Mr. Babcock's complaints. See id. (finding that defendants did not

  "disregard [the inmate's] need for exams and treatment"); Ex. 25. And the

  record shows that the BOP treated Mr. Babcock frequently with a variety of

  medical providers, diagnostic tools, and treatments. See id.

        Nevertheless, Mr. Babcock cites Gilmore v. Decker, No. 2:16-cv-00209,

  2020 WL 1443198 (S.D. Ind. Mar. 25, 2020), in arguing that the BOP breached

                                         17
Case 2:17-cv-00033-JPH-MJD Document 132 Filed 08/19/21 Page 18 of 30 PageID #: 583




  its duty of care. That case involved a FTCA claim against the BOP by an

  inmate who "suffered with extreme chest pain caused by a life-threatening

  medical condition in his cell without any medical attention or treatment for

  eleven days," a condition that ultimately required him to spend 50 days in the

  hospital due to multiple organ failures and face "a deathbed visit with his

  family." Id. at *5–7. That is a far cry from the situation here, where the

  evidence shows that the BOP responded to the medical conditions that Mr.

  Babcock communicated to it with a variety of tests and treatments from

  medical providers.

         Therefore, Mr. Babcock's negligence claim based on any failure to treat

  between July 4 and August 16, 2016, fails because the BOP did not breach its

  duty of care.

                4. Medical care after August 16, 2016 fall

         Mr. Babcock argues that the BOP did not provide sufficient medical care

  after he slipped and fell in a different cell block on August 16, 2016. 5 He

  contends that he did not receive adequate medical care after this fall even

  though he emailed about his pain many times and told providers that he

  thought something was wrong with his hip replacement. The United States

  responds that the BOP provided an appropriate level of care. Dkt. 122 at 11.




  5 Mr. Babcock does not separately allege and has not introduced evidence that this block's

  shower conditions on August 16 constitute negligence, and Mr. Babcock's original BOP
  grievance and his complaint did not allege that this second fall caused his injuries. Without
  evidence, the Court cannot reasonably infer that the shower conditions in this cell block was a
  cause of his injuries.


                                                18
Case 2:17-cv-00033-JPH-MJD Document 132 Filed 08/19/21 Page 19 of 30 PageID #: 584




                     a. Findings of fact

        Between August 16, 2016 (the date of the second fall at issue) and June

  29, 2017 (the first medical record identifying hip loosening), Mr. Babcock

  received appropriate medical treatment. Two days after the fall––on August 18,

  2016––Mr. Babcock had an x-ray on his left hip. Ex. 1B at 17, 21. A

  radiologist determined, after comparing the x-ray results to an x-ray from June

  2016, that "[t]he hardware appear[ed] intact" with "[n]o acute fracture or

  dislocation identified" and no "evidence of hardware failure." Id. at 21.

        Also on August 18, Mr. Babcock had an appointment with PA Daugherty,

  who saw no "obvious hip deformity" and noted that Mr. Babcock had been

  given crutches. Ex. 1B at 22–23. She prescribed him a narcotic pain

  medication, Tylenol with Codeine ("Tylenol #3"), which he appears to have been

  prescribed consistently until March 2017, when Dr. Trueblood started tapering

  him off the medication. See id. at 24; Ex. 1C at 7, 25; Ex. 1D at 8; Ex. 1E at

  12; Ex. 1F at 13; Ex. 1G at 5, 21–22, 30, 46, 48–51. PA Daugherty recorded

  that she offered him a cell on the first floor (a "low tier") at this appointment

  "but he refused saying that he didn't want to 'go through the trouble.'" Ex. 1B

  at 22. Although Mr. Babcock testified that his was "not true at all," the Court

  credits the testimony of PA Daugherty as corroborated by contemporaneous

  medical records over Mr. Babcock's testimony which, as noted above, is

  inconsistent in a number of areas and respects.

        The next week, on August 25, Dr. Trueblood examined Mr. Babcock. See

  Ex. 1B at 30. She recorded that the x-ray "returned negative" and that Mr.


                                           19
Case 2:17-cv-00033-JPH-MJD Document 132 Filed 08/19/21 Page 20 of 30 PageID #: 585




  Babcock had been using "crutches mostly for stability due to hip pain." Id.

  She recorded that his "left hip" had a "good" range of motion and that she

  performed an exam of, among other things, his skin, head, and neck, with no

  abnormalities recorded. See id. at 31–32 (recording head as "Atraumatic" and

  "[n]o contusions noted"). Dr. Trueblood prescribed Mr. Babcock two anti-

  inflammatory medications (Medrol and Ibuprofen) in addition to his

  prescription for Tylenol #3. Id.

        On September 1, Mr. Babcock had a physical therapy appointment with

  PT Matchett, who approved him for medical shoes and recommended a consult

  with an orthopedist to review and evaluate his left hip pain. Ex. 1C at 2–4.

  Thereafter, Mr. Babcock regularly had appointments with PT Matchett. See id.

  at 32 (Sept. 15, 2016); Ex. 1D at 4 (Oct. 6, 2016); Ex. 1E at 4 (Nov. 3, 2016);

  Ex. 1F at 1 (Dec. 1, 2016); Ex. 1G at 7 (missed appointment on Jan. 12, 2017),

  16 (Jan. 26, 2017), 28 (Mar. 3, 2017), 35 (Mar. 9, 2017); Ex. 1H at 14 (Apr. 13,

  2017), 83 (June 22, 2017).

        On September 6, 2016, an "ankle-brachial index" test was conducted,

  which did not reveal any "evidence of remarkable arterial vascular obstructive

  disease to lower extremities." Ex. 1C at 9–10. On September 13, a family

  nurse practitioner examined Mr. Babcock, increased his Tylenol #3 dosage for

  "ongoing pain," updated his "Medical Duty Status," and re-issued him

  crutches. Id. at 25; Ex. 1K at 1, 20.

        On September 15, Mr. Babcock had an outside consultation with Dr.

  Gary Ulrich, an orthopedic surgeon. Ex. 1C at 28. Dr. Ulrich evaluated his left

                                          20
Case 2:17-cv-00033-JPH-MJD Document 132 Filed 08/19/21 Page 21 of 30 PageID #: 586




  hip, which "involve[d] [an] exam and x-ray." Id. This exam noted a "good range

  of motion of his hip," and the x-ray "reveal[ed] a non-cemented hip arthroplasty

  in good position" with "no current prosthetic fractures noted." Id.

        Mr. Babcock argues that a second opinion from Dr. Jafaar on June 29,

  2017––concluding that there was loosening of Mr. Babcock's hip replacement––

  showed that Dr. Ulrich (and thus the BOP physicians) "missed" the loosening

  at this appointment. But that conclusion is not supported by the evidence.

  First, Dr. Jafaar testified that he did not know when the x-ray he reviewed in

  June 2017 had been taken, and Mr. Babcock has designated no evidence that

  Dr. Jafaar looked at a previous x-ray instead of, for example, reading an x-ray

  taken on the same day of his examination in June 2017. Moreover, Dr. Jafaar

  testified that hip failure due to loosening or infection is "very rare" and that

  loosening "can be very subtle to determine." Even if Dr. Ulrich and Dr. Jafaar

  had reviewed the same x-ray image, Dr. Jafaar's belief that the x-ray showed

  loosening of the replacement does not itself show that Dr. Ulrich "missed

  something."

        On October 14, Mr. Babcock received CT scans of his head and neck.

  Ex. 1D at 7. The results of the CT scan of his head were "unremarkable,"

  id. at 10, and the neck CT scan showed "reasonable alignment and position

  without recurrent central or neural foraminal narrowing," id. at 13.

        On November 28, PA Daugherty examined Mr. Babcock and, after he

  requested "something stronger for pain" than Tylenol #3, PA Daugherty




                                           21
Case 2:17-cv-00033-JPH-MJD Document 132 Filed 08/19/21 Page 22 of 30 PageID #: 587




  increased Mr. Babcock's Elavil dosage but declined to prescribe him additional

  narcotics. Ex. 1E at 16.

          On December 6, Mr. Babcock had a neurosurgery consult for neck pain.

  Ex. 1F at 5–8. The neurologist reviewed a new CT scan that showed arthritis in

  his spine but no pinched nerves. Id. He did not recommend surgery. Id.

          On December 14, Mr. Babcock had a pain-management consultation

  with a doctor for steroid injections. Id. at 15–18, 23.

          On January 4, 2017, Mr. Babcock met with a general surgeon about an

  operation to remove the painful hernia that Dr. Trueblood had identified the

  previous summer. Ex. 1G at 2, 11.

          On January 13, Mr. Babcock met with PA Mata, and she reported that he

  had a "normal gait." Id. at 8. PA Mata testified that she did not prescribe Mr.

  Babcock a higher dose of Tylenol #3 because he was already on the maximum

  dose.

          On February 2, Mr. Babcock received a TENS unit 6 for pain. Ex. 1G at

  20; see Ex. 1K at 1.

          On February 15, Mr. Babcock had a CT scan of his left hip, which

  showed that his hip replacement was "intact" and "in good alignment and

  position" and that the "soft tissues around the left hip [we]re unremarkable."

  Ex. 1G at 24–25. Both Dr. Trueblood and Dr. Goebke testified that a CT scan

  is more sensitive and definitive than an x-ray.



  6 PT Matchett testified that a TENS ("Transcutaneous Electrical Nerve Stimulation") unit is an
  electrical device that can be used to help treat pain.

                                                22
Case 2:17-cv-00033-JPH-MJD Document 132 Filed 08/19/21 Page 23 of 30 PageID #: 588




        On March 6, PA Mata examined Mr. Babcock at sick call, Ex. 1G at 32–

  34, and PA Mata testified that she told Mr. Babcock that the CT scan showed

  "no abnormalities with the hip joint." However, Mr. Babcock told her that the

  "machine was broken and that the report [wa]s false." Ex. 1G at 32. On April

  4, Mr. Babcock received a cervical epidural steroid injection for pain, primarily

  neck pain. Ex. 1H at 1–2.

        On April 11, Mr. Babcock had a chronic care appointment with Dr. King,

  an osteopathic physician, who denied Mr. Babcock's request for "narcotics

  (vicod[i]n)" because that kind of medication was only used for "acute pain," not

  "chronic pain," and that the goal was "pain management . . . NOT [the] total

  absence of pain." Ex. 1H at 8–10. Mr. Babcock "refused" Dr. King's

  recommendation for an orthopedic consult and for other "chronic pain meds

  such as Tegretol, etc.," and Dr. King recorded an "[o]bjective pain level" as a "0-

  3/10." Id.

        On April 13, PA Mata examined Mr. Babcock and requested an

  orthopedist consultation after Mr. Babcock told her he had changed his mind

  about refusing a consult. Ex. 1H at 16–17.

        On April 17, Mr. Babcock had surgery to repair his hernia. See id. at 19–

  30, 36–42; Ex. 3 at 3. He received opioid pain medications after the procedure.

  Ex. 1H at 26–30, 33.

        On April 24, PA Mata examined Mr. Babcock and, after he asked why the

  Tylenol #3 tablets were "being weaned off," she told him that narcotics are not

  for long-term use. Id. at 45–48.


                                          23
Case 2:17-cv-00033-JPH-MJD Document 132 Filed 08/19/21 Page 24 of 30 PageID #: 589




        On May 24, Mr. Babcock had a follow-up appointment for his hernia

  surgery. Id. at 65.

        On May 30, Mr. Babcock had an electromyography ("EMG") test, and the

  results were "normal" and did not show evidence of "neuropathy," "myopathic

  process," or "denervation." Id. at 70; Ex. 1I at 45 (physician calling these

  results "completely normal").

                     b. Conclusions of law

        The evidence shows that Mr. Babcock received numerous pain

  medications, a steroid injection, treatment with a TENS unit, crutches, medical

  shoes, a lower tier and bunk pass, and physical therapy after his complaints of

  hip pain. And he had numerous tests of his hip, including multiple x-rays, CT

  scans, an EMG, and numerous consults with medical providers. The Court

  does not credit Mr. Babcock's claim that numerous medical records are

  inaccurate or that one x-ray machine was "outdated" and that another was

  "broken." Mr. Babcock has offered no evidence, but only his unsupported

  conclusions, to question the accuracy of these contemporaneously

  documented, routine medical records. He also has not presented evidence

  showing bias, motive, or some other reason to question the credibility of the

  medical professionals who used those machines, interpreted the results, and

  created the medical records.

        And Mr. Babcock has not offered any evidence that a reasonable medical

  provider needed to prescribe stronger narcotic pain medication. Indeed, PA

  Mata testified that Mr. Babcock was on the maximum dose of Tylenol #3, and


                                          24
Case 2:17-cv-00033-JPH-MJD Document 132 Filed 08/19/21 Page 25 of 30 PageID #: 590




  Dr. Trueblood testified that Tylenol #3 is the "primary" narcotic prescribed at

  the BOP and that Percocet (Oxycodone with Tylenol) is prescribed only for

  "acute" surgeries and severe, acute pain. Moreover, Dr. Goebke testified that

  "the worst thing that [doctors] can do is treat pain" with opioid narcotics

  without an "associated diagnosis" because it could cause additional health

  problems, including opioid addiction. To avoid these problems, Dr. Goebke

  testified, the goal is to prescribe the lowest dosage of narcotics for the shortest

  period. That's what the BOP medical providers did.

        The Court therefore agrees with Dr. Goebke's assessment that Mr.

  Babcock received "all of the resources he would expect" before June 29, 2017,

  the first date with objective evidence of hip loosening. As a result, the BOP did

  not breach its duty to provide reasonable medical care for this period.

              5. Medical care after first objective evidence of hip loosening

        Mr. Babcock argues that the BOP failed to alleviate his pain, even after

  Dr. Jafaar (and later––on February 20, 2018––another physician) concluded

  that his left hip replacement had loosened on June 29, 2017. He also points to

  the government insurance's denial of coverage for revision surgery as evidence

  of this negligence. The United States responds that it provided an appropriate

  level of care. Dkt. 122 at 11.

                     a. Findings of fact

        On June 29, 2017, Mr. Babcock had an appointment with Dr. Sami

  Jaafar, an orthopedist. Ex. 1H at 88–90. After reviewing x-rays on file and

  examining Mr. Babcock, Dr. Jafaar recorded that these complications were


                                           25
Case 2:17-cv-00033-JPH-MJD Document 132 Filed 08/19/21 Page 26 of 30 PageID #: 591




  "likely due to loosening" that would likely "require revision." Id. at 88–90 (note

  stating that Dr. Jafaar "believe[d] that the cup may be loose," which could

  require "major surgery again to fix," but that he "[w]ould need more testing to

  confirm what is suspected"). This is the first medical record identifying hip

  loosening.

           Dr. Jaafar noted a recommendation for two workups (one for infection

  and the other for loosening) but Mr. Babcock declined. See id. at 88–90. Mr.

  Babcock testified that he did not want to have a medical hold placed on him

  since he was going to be released soon and would rather get the surgery after

  he left FCI Terre Haute. See id.

           Mr. Babcock testified that Dr. Jaafar also told him that he had "been

  right all along" and that the BOP "should have caught it before." But Dr.

  Jafaar testified that he did not say that and "certainly would not have said

  that."

           On July 6, PA Mata examined Mr. Babcock, who reiterated that he did

  "not want surgery done until" his release but that he did want "narcotic pain

  medicine." Ex. 1I at 1. The record states that PA Mata told him that narcotics

  were not proper "to treat chronic pain," and Mr. Babcock was "very upset that

  he [wa]s not being given narcotics." Id. PA Mata testified that he said he only

  "wanted more narcotic medicine" and "did not want surgery prior to his

  release."




                                           26
Case 2:17-cv-00033-JPH-MJD Document 132 Filed 08/19/21 Page 27 of 30 PageID #: 592




         On July 18, PA Mata examined Mr. Babcock, renewed his Elavil

  prescription, and referred him for a second epidural steroid injection. Ex. 1I at

  5–6.

         On August 1, PA Mata examined Mr. Babcock, who "refuse[d] any" of the

  options she offered for his hip pain, "stating that they [we]re not going to help,"

  and he refused a workup because he did "not want[] a medical hold." Id. at 21–

  23. PA Mata testified that she had offered him multiple options to try to help

  his chronic pain besides narcotics, but he was "not willing to try any of them."

         On September 28, Mr. Babcock had a chronic care visit with a physician.

  Ex. 1I at 45–49. Mr. Babcock requested to be placed back on Tylenol #3 for

  "severe" hip pain, but the physician declined because he did "not appear to be

  in that severe of pain" and was already taking Ibuprofen and Elavil. Id.

  However, the physician prescribed Oxcarbazepine as an additional medication

  for the pain. Id.

         On November 3, x-rays revealed that Mr. Babcock had a bone spur on

  his left heel but his foot was otherwise "unremarkable," and his left knee had

  "[v]ery minimal osteoarthritis" but was otherwise "unremarkable." Ex. 1J at 1–

  2.

         On November 5, Mr. Babcock received another epidural steroid injection.

  Id. at 7.

         On November 19, PA Mata examined Mr. Babcock, and he requested

  another steroid injection. Id. at 18.




                                          27
Case 2:17-cv-00033-JPH-MJD Document 132 Filed 08/19/21 Page 28 of 30 PageID #: 593




        On December 14, Mr. Babcock transferred from FCI Terre Haute to a

  residential reentry center in St. Louis. Id. at 38; see Ex. 6 at 122. He testified

  that, at this facility, he had a first-floor room without bunk beds and a "really

  nice" handicap-accessible bathroom with rails.

        On February 20, 2018, Mr. Babcock had another x-ray of his hips done,

  which was compared to an x-ray done on March 9, 2016. Ex. 4 at 7–9. This

  showed that there was a "failed acetabular component," which was "likely [the]

  source of his hip pain." Id. Although the stem "was in good position without

  loosening," the "cup ha[d] obviously loosened," which would "require revision

  before he gets any relief of pain." Id. at 9.

        Mr. Babcock was scheduled for a left-hip revision in May, but that

  surgery was cancelled "when his state funded insurance denied the surgery."

  Id. at 21–22; see id. at 29 ("Surgery denied per BOP" on April 24, 2018).

        Mr. Babcock was released from BOP custody on June 6, 2018. See id. at

  21. He later received surgery on his left hip after his release later that June.

  See dkt. 125 at 1–2 (Stipulation ¶ 7).

                     b. Conclusions of law

        Based on this evidence, the BOP acted reasonably in providing Mr.

  Babcock medical care during this period. Mr. Babcock refused to proceed with

  surgery to fix his hip replacement from June 29, 2017, through at least

  February 20, 2018. See Ex. 1H at 89; Ex. 1I at 1. And he has not offered

  evidence that a reasonable physician was required to prescribe narcotic pain

  medications during this time. Indeed, Mr. Babcock either received or was

                                           28
Case 2:17-cv-00033-JPH-MJD Document 132 Filed 08/19/21 Page 29 of 30 PageID #: 594




  offered alternative pain treatments through this period. See Ex. 1I at 5–6

  (Elavil); Ex. 1J at 7 (epidural steroid injection), 18 (Oxcarbmazepine).

  Moreover, although Mr. Babcock's insurance denied coverage surgery on April

  24, 2018, see Ex. 4 at 21–22, 29, Mr. Babcock has not offered details about

  that coverage refusal or the BOP's insurance-coverage obligations when an

  inmate is at a residential reentry center. Indeed, Mr. Babcock testified that he

  does not know why coverage was denied for the surgery. Regardless, Mr.

  Babcock was released from BOP custody just over a month later, at which

  point he was free to––and did––obtain the hip revision surgery on his own.

  Because the BOP provided Mr. Babcock with reasonable medical care, it did

  not breach its duty to him for this period. See Brock, 727 Fed. App'x at 860.

                                        III.
                                     Conclusion

        For the reasons described above, Mr. Babcock has not shown that the

  BOP was negligent. Therefore, he is not entitled to relief under the FTCA.

  Final judgment shall issue by separate entry.

  SO ORDERED.

  Date: 8/19/2021




                                          29
Case 2:17-cv-00033-JPH-MJD Document 132 Filed 08/19/21 Page 30 of 30 PageID #: 595




  Distribution:

  EUGENE RAY BABCOCK
  113 Clover Street
  Moro, IL 62067

  Kathleen L. Matsoukas
  BARNES & THORNBURG, LLP (Indianapolis)
  kmatsoukas@btlaw.com

  Kelly Rota
  U.S. ATTORNEY'S OFFICE OF THE SOUTHERN DISTRICT OF INDI
  kelly.rota@usdoj.gov

  Allison Marie Scarlott
  BARNES & THORNBURG LLP
  allison.scarlott@btlaw.com

  Julian Clifford Wierenga
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  julian.wierenga@usdoj.gov

  Shelese M. Woods
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  shelese.woods@usdoj.gov




                                       30
